Exhibit 10.6 GMAC TRANSFER OF LEASE OBLIGATION - CANADA DATE: November 14, 2008 ACCOUNT NUMBER:242-9120-65072LESSEE: Con Shenher Insurance VIN: 1GTHK23668F116143 CO-LESSEE Vehicle: 2ierra The original Lessee and any Co-Lessee assign all of their rights and interest in this Lease Agreement (copy attached) to the person(s) named below as New Lessee and New Co-Lessee (if any). The New Lessee and any New Co-Lessee agree to assume the obligations of this Lease Agreement (copy attached) and to perform all of those obligations. The monthly payment will be$1,002.78 This monthly payment is based on: BASE MONTHLY PAYMENT $911.62 GST/HST: $45.58 PST/QST: $45.58 OTHER: MATURITY DATE. September 27, 2010 GMAC requires a processing fee of, $450.00 + $22.50 GST for the transfer. Open recall number 07293 & 08142 (ECM EEPROM - REPROGRAM ECM) - NEEDS TO BE REPAIRED GMAC LEASECO CORPORATION By: /S/Nicholas PapadopoulosGMAC Name: Nicholas Papadopoulos Date: 12/04/08 (Dec 04, 2008) ORIGINAL LESSEE: ORIGINAL CO-LESSEE Signature: X /S/ Michael Shenher Signature: X Name: Con Shenher Insurance and Investments Inc Name: Date: November 14, 2008 Date: November 14, 2008 NEW LESSEE NEW CO-LESSEE Signature: X /S/ Michael Shenher Signature: X /S/ Con Shenher Name: General Bio Energy Inc. o/a Canadian Green Fuels Name: Conrad Michael Shenher Date: November 14, 2008 Date: November 14, 2008 GMAC Leaseco Corporation 2400 – 10treet, Edmonton, ABT5J 4G8 Telephone (780) 917-4700Fax. (780) 970-5810
